 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of July 7, 2014,
by and between NAUGATUCK VALLEY SAVINGS AND LOAN, a federally-chartered savings
association (the “Bank”), and WILLIAM C. CALDERARA (the “Executive”).

 

WHEREAS, the Executive serves in positions of substantial responsibility with
the Bank; and

 

WHEREAS, the Bank and the Executive wish to set forth the terms of the
Executive’s employment in these positions and enter into this employment
agreement; and

 

WHEREAS, the Executive is willing and desires to serve in these positions with
the Bank.

 

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree and
intend to be legally bound as follows.

 

ARTICLE 1

EMPLOYMENT

 

1.1 Employment. The Bank hereby employs the Executive to serve as President and
Chief Executive Officer according to the terms and conditions of this Agreement
and for the period stated in Section 1.3 of this Agreement. The Executive hereby
accepts continued employment according to the terms and conditions of this
Agreement and for the period stated in Section 1.3 of this Agreement.

 

1.2 Responsibilities and Duties.

 

(a) As President and Chief Executive Officer, the Executive shall serve under
the board of directors of the Bank and will perform all duties and will have all
powers associated with these positions, as set forth in any job description
provided to the Executive by the Bank or as may be set forth in the bylaws of
the Bank. The Executive shall report directly to the board of directors of the
Bank.

 

(b) During the period of his employment hereunder, except for reasonable periods
of absence occasioned by illness, reasonable vacation periods, and other
reasonable leaves of absence approved by the board of directors of the Bank, the
Executive will devote all of his business time, attention, skill and efforts to
the faithful performance of his duties under this Agreement, including
activities and duties directed by the board of directors. Notwithstanding the
preceding sentence, subject to the approval of the board of directors, the
Executive may serve as a member of the board of directors of business, community
and charitable organizations, provided that in each case the service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Bank or any of its affiliates, or present
any conflict of interest. Nothing in this Section 1.2 shall prevent the
Executive from managing personal investments and affairs, provided that doing so
also does not interfere with the proper performance of the Executive’s duties
and responsibilities under this Agreement.

 

1.3 Term.

 

(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and continuing for twelve (12) full months thereafter, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.3.

 



 

 

 

(b) Commencing as of the first anniversary of the Effective Date and continuing
as of each anniversary of the Effective Date thereafter, the disinterested
members of the board of directors of the Bank may extend the Agreement term for
an additional year (or such longer period of time as the parties may mutually
agree), so that the remaining term of the Agreement again becomes twelve (12)
full months (or longer, if agreed upon) from the applicable anniversary of the
Effective Date, unless the Executive elects not to extend the term of this
Agreement by giving written notice at least thirty (30) days prior to the
applicable anniversary date.

 

(c) The disinterested members of the board of directors of the Bank will review
the Agreement and the Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings. The board of directors
will notify the Executive no earlier than sixty (60) days and no later than
thirty (30) days prior to the applicable anniversary date whether it has
determined to extend the Agreement.

 

(d) Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Bank and the Executive may mutually agree.

 

1.4 Service on the Board of Directors. The Executive serves as a member of the
board of directors of the Bank. The board of directors of the Bank shall
undertake every lawful effort to ensure that the Executive continues throughout
the term of this Agreement to be elected as a director of the Bank, provided the
Executive remains fit to serve as a director. Notwithstanding anything in this
Agreement to the contrary, unless otherwise agreed to by the parties, the
Executive agrees that he shall resign as a director of the Bank effective
immediately after termination of the Executive’s employment under Article 3 of
this Agreement. With respect to the preceding sentence, the Executive agrees
that his resignation as a director will be effective as of the date his
employment with the Bank terminates, regardless of whether the Executive submits
a formal, written resignation as director.

 

ARTICLE 2

COMPENSATION AND BENEFITS

 

2.1 Base Salary and Bonus and Incentive Compensation.

 

(a) In consideration of the Executive’s performance of the obligations under
this Agreement, the Bank shall pay or cause to be paid to the Executive a total
salary at the annual rate of not less than $300,000, payable according to the
regular payroll practices of the Bank. During the period of this Agreement, the
board of directors (or committees thereof) shall review the Executive’s Base
Salary at least annually. Any increase in the Executive’s base salary will
become the new “Base Salary” for purposes of this Agreement.

 

(b) The Executive shall be entitled to incentive compensation in accordance with
any program established by the Bank for the Executive or as otherwise may be
provided to the Executive at the discretion of the Bank.

 

2.2 Benefit Plans and Perquisites. For as long as the Executive is employed by
the Bank pursuant to the terms of this Agreement, the Executive shall be
eligible (x) to participate in any and all officer or employee compensation,
incentive compensation and benefit plans in effect from time to time, including
without limitation plans providing retirement, medical, dental, disability, and
group life benefits and including incentive, or bonus plans existing on the date
of this Agreement or adopted after the date of this Agreement, provided that the
Executive satisfies the eligibility requirements for any of the plans,
arrangements or benefits, and (y) to receive any and all other fringe and other
benefits provided from time to time, including the specific items described in
(a)-(d) below.

 



2

 

 

(a) Reimbursement of Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses (including mileage at the
prevailing rate established by the Internal Revenue Service) incurred while
performing his obligations under this Agreement, including but not limited to
all reasonable business travel and entertainment expenses incurred while acting
at the request of or in the service of the Bank and reasonable expenses for
attendance at annual and other periodic meetings of trade associations. Expenses
will be reimbursed if they are submitted in accordance with the Bank’s policies
and procedures.

 

(b) Country Club Membership. The Bank will pay the Executive $6,000 per year to
cover his membership dues at The Country Club of Waterbury.

 

(c) Facilities. The Bank will furnish the Executive with the working facilities
and staff customary for executive officers with the comparable title and duties
of the Executive, as set forth in Sections 1.1 and 1.2 of this Agreement, and as
are necessary for the Executive to perform his duties. The location of such
facilities and staff shall be at the principal administrative offices of the
Bank.

 

(d) Automobile Allowance. During the term of this Agreement, the Bank shall
provide the Executive with an automobile to be selected by the Executive,
subject to approval by the Human Resources and Compensation Committee of the
Board of Directors of the Bank. The Executive shall have exclusive use of the
automobile for himself and his family. The Bank shall annually include on the
Executive’s Form W-2 any amount of income attributable to the Executive’s
personal use of the automobile. The Bank shall maintain minimum liability
insurance coverage on the automobile of $1,000,000 and shall have the Executive
named as additional insured on the automobile insurance policy. The Executive
agrees to maintain the vehicle in accordance with any applicable warranty
provisions, and the Bank agrees to reimburse the Executive for maintenance and
upkeep, including gasoline, subject to submission of documentation as may be
reasonably required by the Bank.

 

2.3 Vacation; Leave. The Executive shall be entitled to sick leave and paid
annual vacation (of at least twenty (20) days per year) in accordance with
policies established from time to time by the Bank. In addition to paid
vacations and other leave, the board of directors may grant the Executive a
leave or leaves of absence, with or without pay, at such time or times and upon
such terms and conditions as the board of directors may determine.

 

2.4 Indemnification and Liability Insurance.

 

(a) Indemnification. The Bank agrees to indemnify the Executive (and his heirs,
executors, and administrators), and to advance expenses related thereto, to the
fullest extent permitted under applicable law and regulations against any and
all expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been a director or executive of the Bank or any of its
affiliates (whether or not he continues to be a director or executive at the
time of incurring any such expenses or liabilities). These expenses and
liabilities may include, but not be limited to, judgments, court costs, and
attorneys’ fees and the costs of reasonable settlements approved by the board of
directors, if such action is brought against the Executive in his capacity as an
executive or director of the Bank or any of its affiliates. Indemnification for
expenses shall not extend to matters for which the Executive has been terminated
for Cause or for which the Executive has been removed from the board of
directors. Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation. Notwithstanding anything herein to
the contrary, the obligations of this Section 2.4 shall survive the term of this
Agreement by a period of six (6) years.

 



3

 

 

(b) Insurance. During the period in which indemnification of the Executive is
required under this Section 2.4, the Bank shall provide the Executive (and his
heirs, executors, and administrators) with coverage under a directors’ and
officers’ liability policy at the expense of the Bank, at least equivalent to
such coverage provided to directors and senior executives of the Bank.

 

ARTICLE 3

EMPLOYMENT TERMINATION

 

3.1 Termination of Employment.

 

(a) Death. The Executive’s employment shall terminate automatically at the
Executive’s death. If the Executive dies while in active service to the Bank,
the Executive’s estate shall receive any sums that would have otherwise been due
to the Executive as Base Salary and reimbursement of expenses, plus the
pro-rated portion of the Executive’s incentive opportunity through the last day
of the calendar month in which the Executive’s death occurred, plus an amount
equal to three months of the Executive’s Base Salary in effect at the date of
death. Any requirement that the Executive be employed as of any date to receive
the incentive compensation shall be waived by the Bank. The Bank will make the
payment to the Executive’s estate within forty-five (45) days of the Executive’s
death.

 

(b) Disability. By delivery of written notice thirty (30) days in advance to the
Executive, the Bank may terminate the Executive’s employment if the Executive is
disabled. For purposes of this Agreement the Executive shall be considered
“disabled” if an independent physician selected by the Bank and reasonably
acceptable to the Executive or the Executive’s legal representative determines
that, because of illness or accident, the Executive is unable to perform the
Executive’s duties and will be unable to perform the Executive’s duties for a
period of ninety (90) consecutive days. The Executive shall not be considered
disabled, however, if the Executive returns to work on a full-time basis within
thirty (30) days after the Bank gives him notice of termination due to
disability. During the period of incapacity leading up to the termination of the
Executive’s employment under this provision, the Bank shall continue to pay the
full Base Salary at the rate then in effect and all perquisites and other
benefits (other than bonus) until the Executive becomes eligible for benefits
under any disability plan or insurance program maintained by the Bank, provided
that the amount of the payments by the Bank to the Executive under this Section
3.1(b) shall be reduced by the sum of the amounts, if any, payable to the
Executive for the same period under any disability benefit or pension plan
covering the Executive.

 

3.2 Involuntary Termination with Cause. The Bank may terminate the Executive’s
employment for Cause at any time. If the Executive’s employment terminates for
Cause, the Executive shall receive the Base Salary through the date on which the
termination of employment becomes effective and reimbursement of expenses to
which the Executive is entitled when termination becomes effective. The
Executive shall not be deemed to have been terminated for Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution adopted at a meeting of the board of directors called and held for
the purpose, which resolution shall (x) contain findings that the Executive has
committed an act constituting Cause, and (y) specify the particulars thereof.
The resolution of the board of directors shall be deemed to have been duly
adopted if it is adopted by the affirmative vote of a majority of the directors
then in office, excluding the Executive. Notice of the meeting and the proposed
termination for Cause shall be given to the Executive a reasonable time before
the meeting of the board of directors. The Executive and the Executive’s counsel
(if the Executive chooses to have counsel present) shall have a reasonable
opportunity to be heard by the board of directors at the meeting. For purposes
of this Agreement “Cause” means any of the following:

 



4

 

 

(1) personal dishonesty;

 

(2) willful misconduct;

 

(3) incompetence;

 

(4) a breach of fiduciary duty involving personal profit;

 

(5) the intentional failure to perform stated duties;

 

(6) a willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) or final cease-and-desist order;

 

(7) habitual drunkenness or illegal use of controlled dangerous substances; or

 

(8) a material breach by the Executive of any provision of this Agreement.

 

3.3 Voluntary Termination by the Executive Without Good Reason. In addition to
his other rights to terminate his employment under this Agreement, the Executive
may voluntarily terminate employment during the term of this Agreement upon at
least sixty (60) days prior written notice to the board of directors of the
Bank. Upon the Executive’s voluntary termination, he will receive only his
compensation and vested rights and benefits to the date of his termination of
employment.

 

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive at least thirty (30) days in
advance, the Bank may terminate the Executive’s employment without Cause.
Termination shall take effect at the end of the notice period. With advance
written notice to the Bank as provided in clause (y), the Executive may
terminate employment for Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement, a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) of this Section 3.4 are satisfied:

 

(x) a voluntary termination by the Executive shall be considered a termination
with Good Reason if any of the following occur without the Executive’s written
consent, and the term Good Reason shall mean the occurrence of any of the
following events without the Executive’s written consent:

 

(1) a failure to reelect or reappoint the Executive as President and Chief
Executive Officer of the Bank (provided, however, that a change in the
Executive’s position consented to in writing by the Executive in connection with
succession planning of the Bank or otherwise, shall not be deemed a Good
Reason);

 

(2) a material change in the Executive’s positions to become positions of lesser
responsibility, importance, or scope from the positions and attributes thereof
described in Sections 1.1 and 1.2 of this Agreement (provided, however, that a
reduction in duties and responsibilities consented to in writing by the
Executive in connection with succession planning of the Bank or otherwise, shall
not be deemed a Good Reason);

 

(3) a liquidation or dissolution of the Bank, other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
the Executive;

 

(4) a material reduction in the Executive’s Base Salary or benefits (or any such
reduction following a Change in Control) required to be provided hereunder
(other than a reduction that is generally applicable to the Bank’s executive
employees or a reduction or elimination of the Executive’s benefits under one or
more benefit plans maintained by the Bank as part of a good faith, overall
reduction or elimination of such plans or benefits applicable to all
participants in a manner that does not discriminate against the Executive
(except as such discrimination may be necessary to comply with applicable law));

 



5

 

 

(5) a relocation of the Executive’s principal place of employment by more than
thirty (30) miles from its location as of the date of this Agreement; or

 

(6) a material breach of this Agreement by the Bank.

 

(y) the Executive must give notice to the Bank of the existence of one or more
of the conditions described in clause (x) within sixty (60) days after the
initial existence of the condition, and the Bank shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six (6) months after the initial existence of
the condition.

 

ARTICLE 4

SEVERANCE COMPENSATION

 

4.1 Cash Severance after Termination Without Cause or Termination for Good
Reason.

 

(a) Subject to the possibility that cash severance after employment termination
might be delayed under Section 4.1(b), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive terminates employment with
Good Reason, the Bank shall pay the Executive, in a single lump sum within ten
(10) days of his termination of employment, an amount equal to the greater of
the Base Salary that would have been paid to him for the remaining term of the
Agreement or the Base Salary that would have been paid to him for six (6)
months. However, the Bank and the Executive acknowledge and agree that the
severance benefits under this Section 4.1 shall not be payable if severance
benefits are payable or shall have been paid to the Executive under Article 5 of
this Agreement. Notwithstanding the foregoing, if applicable, the payment will
not be made to the Executive under this Section 4.1(a) until after obtaining the
proper regulatory approval to make the payment and, if that is the case, the
Bank will make the payment within ten (10) days of obtaining such regulatory
approval.

 

(b) If the Executive is a “specified employee” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) at the time
of his termination, and if the cash severance payment under Section 4.1(a) would
be considered deferred compensation under Section 409A of the Code, and finally
if an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i)
of the Code is not available, the severance benefits shall be paid to the
Executive in a single lump sum without interest on the first day of the seventh
(7th) month after the month in which the Executive’s employment terminates to
the extent necessary to comply with Section 409A of the Code. References in this
Agreement to Section 409A of the Code include rules, regulations, and guidance
of general application issued by the Department of the Treasury under Section
409A of the Code.

 

4.2 Post-Termination Insurance Coverage.

 

(a) If the Executive’s employment terminates involuntarily but without Cause or
with Good Reason, the Bank shall continue or cause to be continued at the Bank’s
expense medical, dental and life insurance benefits for the Executive and any of
his dependents covered at the time of his termination. The medical, dental and
life insurance benefits shall continue until the first to occur of (w) the
Executive’s return to employment with the Bank or another employer, (x) the
Executive’s attainment of age 65, (y) the Executive’s death, or (z) the end of
the term remaining under this Agreement when the Executive’s employment
terminates or six (6) months, if the remaining term of the Agreement is less
than six (6) months.

 



6

 

 

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in Section 4.2(a) it is not possible to continue
coverage for the Executive and his dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Bank shall pay to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank’s projected
cost to maintain that particular insurance benefit (and associated income tax
gross-up benefit, if applicable) had the Executive’s employment not terminated,
assuming continued coverage for six (6) months (or twelve (12) months following
a Change in Control). The lump-sum payment shall be made ten (10) days after
employment termination or, if Section 4.1(b) applies, on the first day of the
seventh (7th) month after the month in which the Executive’s employment
terminates.

 

ARTICLE 5

CHANGE IN CONTROL BENEFITS

 

5.1 Change in Control Benefits. If a Change in Control occurs during the term of
this Agreement and within one year thereafter, the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Bank shall make or cause to be made
a lump-sum payment to the Executive in an amount in cash equal to one (1) times
the Executive’s then current annual Base Salary. The payment required under this
paragraph is payable no later than ten (10) business days after the Executive’s
termination of employment. If the Executive receives payment under this Section
5.1, the Executive shall not be entitled to any additional severance benefits
under Section 4.1 of this Agreement. Notwithstanding the foregoing, if
applicable, the payment will not be made to the Executive under this Section 5.1
until after obtaining the proper regulatory approval to make the payment and, if
that is the case, the Bank will make the payment within ten (10) days of
obtaining such regulatory approval. In addition to the cash severance benefit
provided for under this Section 5.1, the Bank shall provide the Executive with
the post-termination insurance coverage described in Section 4.2(a) of this
Agreement, subject to the provisions of Section 4.2(b) of this Agreement,
provided, however, that the minimum period of time in Section 4.2(a)(z) shall be
twelve (12) months and not six (6) months.

 

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in ownership, change in effective control or change in
ownership of a substantial portion of assets of the Bank or Naugatuck Valley
Financial Corporation (the “Corporation”), as defined for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

5.3 Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that the
aggregate payments or benefits to be made or afforded to the Executive under
this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code, then the Termination Benefits shall be reduced to a
value which is one dollar ($1.00) less than an amount equal to three (3) times
the Executive’s “base amount,” as determined in accordance with Section 280G of
the Code. The allocation of the reduction required hereby among the Termination
Benefits shall first be made from any cash severance benefit due under Section
5.1 of this Agreement. Nothing contained in this Agreement shall result in a
reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment other than pursuant to Sections 4 and 5 hereof,
or a reduction in the payments and benefits specified, below zero.

 



7

 

 

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

 

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Bank, or its affiliates, or their business, or anything connected
therewith. As used in this Article 6 the term “confidential information” means
all of the confidential and proprietary information and trade secrets of the
Bank and its affiliates in existence on the date hereof or existing at any time
during the term of this Agreement, including but not limited to:

 

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;

 

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;

 

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information; and

 

(d) trade secrets, as defined from time to time by the laws of Connecticut.

 

This Section 6.1 does not prohibit disclosure required by an order of a court
having jurisdiction or a subpoena from an appropriate governmental agency or
disclosure made by the Executive in the ordinary course of business and within
the scope of the Executive’s authority.

 

6.2 Return of Materials. The Executive agrees to immediately deliver or return
to the Bank upon termination of his employment, or as soon thereafter as
possible, all written information and any other items furnished by the Bank and
its affiliates or prepared by the Executive in connection with the Executive’s
employment and to immediately delete all electronically stored data of the Bank
and its affiliates maintained on the Executive’s personal computers and to
return all employer-provided computers or communication devices (e.g., laptop,
Blackberry, PDA, etc.). The Executive will retain no copies thereof after
termination of the Executive’s employment.

 

6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Bank or its affiliates. The Executive hereby assigns to
the Bank all rights, title, and interest, whether by way of copyrights, trade
secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.

 

6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement, the term “affiliate” of
the Bank includes any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control of the
Bank, including the Corporation. The rights and obligations set forth in this
Article 6 shall survive termination of this Agreement.

 



8

 

 

6.5 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Bank if the Executive fails
to observe the obligations imposed by this Article 6. Accordingly, if the Bank
institutes an action to enforce the provisions hereof, the Executive hereby
waives the claim or defense that an adequate remedy at law is available to the
Bank, and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists. The confidentiality and remedies
provisions of this Article 6 shall be in addition to and shall not be deemed to
supersede or restrict, limit, or impair the Bank’s rights under applicable state
or federal statute or regulation dealing with or providing a remedy for the
wrongful disclosure, misuse, or misappropriation of trade secrets or proprietary
or confidential information.

 

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

 

7.1 Covenant Not to Solicit Employees. The Executive agrees not to, directly or
indirectly, solicit or employ the services of any officer or employee of the
Bank or its affiliates (including an individual who was an officer or employee
of the Bank or its affiliates during the one year period following the
Executive’s termination) for one year after the Executive’s employment
termination.

 

7.2 Covenant Not to Compete.

 

(a) The Executive covenants and agrees not to compete directly or indirectly
with the Bank or its affiliates for one year after employment termination. For
purposes of this Section 7.2:

 

(1) the term “compete” means:

 

(i) providing financial products or services on behalf of any financial
institution for any person residing in the territory;

 

(ii) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory; or

 

(iii) inducing or attempting to induce any person who was a customer of the Bank
at the date of the Executive’s employment termination to seek financial products
or services from another financial institution.

 

(2) the words “directly” or “indirectly” mean:

 

(i) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Bank or its
affiliates in the territory, or

 

(ii) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Bank or
its affiliates when the Executive’s employment terminated.

 

(3) the term “customer” means any person to whom the Bank is providing financial
products or services on the date of the Executive’s employment termination or
within one year thereafter.

 

(4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in Section 4(k) of the Bank
Holding Company Act of 1956, other than the Bank or any of its affiliated
corporations.

 



9

 

 

(5) the term “financial product or service” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Bank or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

(6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary or association.

 

(7) the term “territory” means the area within a 30-mile radius of any office of
the Bank at the date of the Executive’s employment termination.

 

(b) If any provision of this section or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

 

(c) The Executive acknowledges that the Bank’s willingness to enter into this
Agreement and to make the payments contemplated by Articles 3 and 4 of this
Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Bank would not have
entered into this Agreement without such covenants in force.

 

7.3 Injunctive and Other Relief. Because of the unique character of the services
to be rendered by the Executive hereunder, the Executive understands that the
Bank would not have an adequate remedy at law for the material breach or
threatened breach by the Executive of any one or more of the Executive’s
covenants in this Article 7. Accordingly, the Executive agrees that the Bank’s
remedies for a breach of this Article 7 include, but are not limited to, (x)
forfeiture of any money representing accrued salary, contingent payments, or
other fringe benefits (including any amount payable pursuant to Article 4) due
and payable to the Executive during the period of any breach by Executive, and
(y) a suit in equity by the Bank to enjoin the Executive from the breach or
threatened breach of such covenants. The Executive hereby waives the claim or
defense that an adequate remedy at law is available to the Bank and the
Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Bank from pursuing any other or additional remedies for the breach or threatened
breach.

 

7.4 Article 7 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, Article 7 shall become null and void effective
immediately upon a Change in Control.

 



10

 

 

ARTICLE 8

MISCELLANEOUS

 

8.1 Successors and Assigns.

 

(a) This Agreement shall be binding upon the Bank and any successor to the Bank,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Bank by purchase, merger, consolidation,
reorganization, or otherwise, but this Agreement and the Bank’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Bank. By agreement in form and substance satisfactory to the Executive, the
Bank shall require any successor to all or substantially all of the business or
assets of the Bank expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Bank would be required to perform had
no succession occurred.

 

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

(c) Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement, except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this Section 8.1, the Bank shall have no liability
to pay any amount to the assignee or transferee.

 

8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Connecticut to the
extent federal law does not apply, without giving effect to any conflict of laws
provision or rule that would cause the application of the laws of any
jurisdiction other than Connecticut. By entering into this Agreement, the
Executive acknowledges that the Executive is subject to the jurisdiction of both
the federal and state courts in Connecticut.

 

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive by the Bank and replaces any
prior employment agreement between the Bank and the Executive. Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties.

 

8.4 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Bank at the time of the delivery of such notice, and
properly addressed to the Bank if addressed to the board of directors of the
Bank at the Bank’s executive offices.

 

8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provisions of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

 



11

 

 

8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

8.7 No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other
employment. Moreover, provided the Executive is not in breach of any obligation
under Articles 6 or 7 of this Agreement, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned or benefits
provided as the result of employment of the Executive or as a result of the
Executive being self-employed after employment termination.

 

8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

8.9 Reimbursement of the Executive’s Expenses to Enforce this Agreement. The
Bank shall reimburse the Executive for all out-of-pocket expenses, including,
without limitation, reasonable attorneys’ fees, incurred by the Executive in
connection with successful enforcement by the Executive of the obligations of
the Bank to the Executive under this Agreement. Successful enforcement shall
mean the grant of an award of money or the requirement that the Bank takes some
action specified by this Agreement as a result of a legal judgment or
settlement.

 

8.10 Compliance with Internal Revenue Code Section 409A. The Bank and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with Section 409A of the Code. If any provision of this
Agreement does not satisfy the requirements of Section 409A of the Code, the
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A of the Code, the Bank shall reform
the provision. However, the Bank shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Bank shall not be required
to incur any additional compensation expense as a result of the reformed
provision.

 

8.11 Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 8.11, this Section 8.11 shall
prevail.

 

(a) The board of directors of the Bank may terminate the Executive’s employment
at any time, but any termination by the Bank, other than termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement. The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in Section 3.2 of this Agreement.

 

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

 



12

 

 

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all of the Bank’s
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

(e) All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of the Employer (1) by the Comptroller of the
Currency, or his or her designee (the “Comptroller”), at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Employer under the authority contained in Section 13(c) of
the FDIA; or (2) by the Comptroller, at the time the Comptroller approves a
supervisory merger to resolve problems related to operation of the Employer or
when the Employer is determined by the Comptroller to be in an unsafe and
unsound condition. Any rights of the Executive that have already vested,
however, shall not be affected by such action.

 

(f) Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to, and conditioned upon, their compliance with 12 U.S.C. Section
1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

(g) The Bank retains the right to demand the return of any payment made to the
Executive under Section 4.1 or 5.1 and the value of any benefit provided under
Section 4.2 of this Agreement in the event the Bank obtains information
indicating that the Executive has committed, is substantially responsible for,
or has violated, the respective acts or omissions, conditions, or offenses
outlined under 12 C.F.R. §359.4(a)(4). In the event the Bank exercises its right
to demand the return of any payment made under this Agreement, the Executive
will return the payments to the Bank within 90 days of receipt of written notice
from the Bank that the Executive has committed, is substantially responsible
for, or has violated, the respective acts or omissions, conditions, or offenses
outlined under 12 C.F.R. §359.4(a)(4).

 

8.12 Source of Payments. All payments provided for under this Agreement shall be
timely paid in cash or check from the general funds of the Bank. Notwithstanding
any provision in this Agreement to the contrary, to the extent that payments and
benefits, as provided by this Agreement, are paid or provided to the Executive
by the Corporation, such compensation payments and benefits paid or provided by
the Corporation will be subtracted from any amount due simultaneously to the
Executive under similar provisions of this Agreement.

 

[signature page follows]

 



13

 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 



  NAUGATUCK VALLEY SAVINGS AND LOAN                       /s/ Richard M.
Famiglietti     For the Board of Directors                       EXECUTIVE      
                /s/ William C. Calderara     William C. Calderara        



 

 

 



14



 

